Citation Nr: 1223552	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for low back disability, with claimed sciatica.

2. Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right femur with right patellar chondromalacia.

3. Entitlement to a compensable rating for residuals of a fracture of the second metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1975.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The RO denied service connection for low back disability in a rating decision dated in June 1983, and the Veteran did not appeal this decision.  Although the RO has readjudicated the previously denied claim as though the claim is reopened based on the receipt of new and material evidence (see 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.156), the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been characterized as noted on the title page of this decision.  The Board will defer its adjudication as to whether new and material evidence has been received until it is determined whether the RO/AMC is able to obtain from the service department the records of inpatient treatment during hospitalization after the Veteran's May 1973 motor vehicle accident, as addressed in the remand section of this decision.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

The Veteran did not appear for scheduled Board hearings in August 2009 and February 2010.  The Veteran explained that he was unable to appear for scheduled Board hearings due to his incarceration.  The Board notes, however, that the Veteran was able to appear for VA examinations, despite his incarceration, in March 2005, August 2006, and March 2010.  In an April 2012 RO informal hearing conference with the Veteran's representative, the representative asserted that it would consider whether to try to make further arrangements to afford the Veteran a Board hearing and report back to the RO.  In May 2012 the Veteran's representative wrote to the RO noting that the Veteran had requested a Board hearing, but asserted that "[d]ue to the extent of his confinement at the Arizona Department of Corrections, we ask that the Department of Veterans Affairs move forward with the appeals process  in his case."  The Board construes this as a withdrawal of the Veteran's Board hearing request, and, after careful review of the Veteran's several written statements, will proceed with its review on the present record, as requested by the Veteran's representative in May 2012.  See 38 C.F.R. § 20.704(e).

The issue of whether new and material evidence has been received to reopen a claim for service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right knee impairment associated with the residuals of a fracture of the right femur is slight but not moderate.

2. There is an actual deformity and malalignment associated with the fracture site of the right index finger, which is prominent and tends to get bumped but is not tender, and the tip of the second digit on the right is shorter than on the left; extending the benefit of the doubt in favor of the Veteran, this is a condition unlisted in the rating code that is analogous in functional impairment to a limitation of extension of the right index finger.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for residuals of a fracture of the right femur with right patellar chondromalacia are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5255 (2011).

2. The criteria for an increased rating of 10 percent, but no more, for residuals of a fracture of the second metacarpal of the right hand are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.20, 4.71a, Diagnostic Code 5229 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

March 2005 and April 2005 VCAA letters explained the evidence necessary to substantiate the claims for increased ratings.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, a March 2006 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, not all required VCAA notice was completed prior to the initial adjudication of the Veteran's claim in August 2005.  However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  Although VCAA notice was not completed prior to the initial adjudication, the claims have been readjudicated thereafter.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains service treatment records, the relevant identified reports of post-service treatment, and reports of a March 2005, August 2006, and March 2010 VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the March 2005 and August 2006 VA examinations may not have been adequate in every respect, the March 2010 VA examination is adequate for rating of the Veteran's service-connected right hand and right lower extremity disabilities.  The claims file was reviewed at the VA examination, a detailed history was taken and a detailed physical examination conducted, all relevant rating criteria were addressed, and opinions were provided as to the functional impact of the disabilities and as to any associated weakness, fatigability, incoordination or lack of endurance.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations-Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When examiners are not able to distinguish the symptoms or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by  analogy to conditions of functional origin.  38 C.F.R. § 4.20. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Residuals of Fracture of the Right Femur

The Veteran's service-connected residuals of a fractured femur are evaluated under Diagnostic Code 5255, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5255, which addresses impairment of the femur, a 10 percent evaluation is assigned when there is malunion of the femur with slight knee or hip disability; a 20 percent evaluation is assigned when there is malunion of the femur with moderate knee or hip disability; a 30 percent evaluation is assigned when there is malunion of the femur with marked knee or hip disability; a 60 percent evaluation is assigned when there is fracture of the surgical neck of the femur with a false joint, or fracture of the shaft or anatomical neck of the femur with nonunion without loose motion and weight bearing preserved with the aid of a brace; an 80 percent evaluation is assigned when there is a fracture of the shaft or anatomical neck of the femur with nonunion with loose motion (spiral or oblique fracture).  Id.

At a VA examination in March 2005 of the Veteran's right lower extremity the claims file was not available for review; however, the physical examination results are of significant probative value.  The Veteran's gait was noted to be without limp while he was in shackles, and when out of shackles, he had no problems ambulating.  The right femur was not tender and there were no deformities of the right femur.  The ranges of motion of the hip and knee were without pain.  The knee was tight without any abnormal motion.  The drawer sign in the lateral ligaments and McMurray sign were all normal.  There was no effusion.  There was subpatellar crepitus.  There was no pain on palpation on motion of the leg and there was no pain on motion of the knee, which had a range of motion of 0 to 115 degrees.  There "were no DeLuca observations" and there was no tenderness on the right leg and knee.  There was no loss of range of motion with any repetitive activity.  The assessments were chondromalacia of the right patella, and status post fracture, right femur.  There was no tenderness to palpation, no swelling, and no palpable deformity. There appeared to a be a leg length discrepancy of about 1/4 inch, with the length of the right leg being greater than that of the left leg.

At a VA examination in March 2010, at which the claims file was reviewed and a detailed history obtained, the right knee had no tenderness to palpation of the cruciate and collateral ligaments and no instability.  McMurray's test was negative on internal and external rotation.  There was no effusion and no crepitus found upon examination.  On active motion there was no fatigability.  Range of motions, measured three times in degrees with a goniometer, resulted in no complaint off pain, with extension of 0 degrees and flexion of 120 degrees.  The Veteran was described as walking with a "slight" limp and with a "very minimal" limp.

The diagnosis for the right femur was old healed fracture of the femoral shaft, with no functional impairment.

A March 2005 VA examiner did note subpatellar crepitus on examination of the right knee, although there was no crepitus on examination in March 2010.  In March 2005 the Veteran walked without a limp, although in March 2010 he walked with a "very minimal" limp on the right.  The Veteran has described occasional flare-ups of pain, treated with ibuprofen.  Thus, a 10 percent rating for slight disability of the knee is warranted, as is currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (Femur, impairment of).  

However, there is no basis for the next higher rating of 20 percent, as would be appropriate for moderate disability of the knee or hip.  See Diagnostic Code 5255.  In March 2010 he had a very minimal limp on the right side.  The physical examination results in March 2005 and March 2005 show little to no functional impairment.  Manual muscle strength on the right is 5/5.   The right femur is not tender and there are no deformities of the right femur.  The range of motion of the hip and knee are without pain. There is no abnormal motion of the knee and examination of the ligaments is normal.  There is no effusion.  There is no pain on palpation of the leg range of motion of the knee was measured as 0 degrees to extension and 115 degrees flexion (March 2005) or 120 degrees flexion (March 2010).   In March 2010 no functional impairment of the femur was found and functional impairment of the knee was described as slight, with no weakness, fatigability, incoordination, or lack of endurance.  With these factors in mind, the Board finds that the evidence shows that disability to be better characterized as slight disability of the knee or hip, warranting a 10 percent rating, rather than moderate disability of the knee or hip, as would be required to warranted a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board has considered other potentially applicable rating criteria.  A 1/4 leg length discrepancy is noted, which most closely approximates the criteria for a noncompensable rating, since a discrepancy of 1 1/4 to 2 inches is required for a rating of 10 percent.  See 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5275.  The Veteran has range of motion of the knee that substantially exceeds the requirements for a compensable evaluation (flexion limited to 45 degree or extension limited to 10 degrees), with no additional functional impairment on repetitive use.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5257, for other impairment of the knee, for the reasons discussed above, impairment would be no more than slight, warranting a 10 percent rating, but not a 20 percent rating for moderate impairment.
 
As the criteria for the next higher rating of 20 percent for the Veteran's residuals of a fracture of the right femur are not met or approximated, a rating in excess of the currently assigned 10 percent rating is not warranted.  38 C.F.R. § 4.7.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected residuals of a fracture of the right femur.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, VA examination results show that there is slight disability, manifested by crepitus only in March 2005 and by a slight, very minimal limp in March 2010.  There is no tenderness to palpation, no swelling, full extension and flexion of 115 to 120 degrees.  There is no weakness, fatigability, incoordination, or lack of endurance.  With these factors in mind, the Board finds no exceptional or unusual factors, outside of the schedular rating criteria, to warrant referral for extraschedular consideration.

As the preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Residuals of Fracture of Right Second Metacarpal

The Veteran's residuals of a fracture of the second metacarpal of the right hand is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229, the rating code for limitation of motion of the index or long finger.  A 10 percent rating is warranted for limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. A 10 percent rating is the maximum schedular rating under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.

At a VA examination of the right hand in August 2006 the claims file was noted to have been available and reviewed.  The Veteran stated that there was no pain in the area of the right hand fracture.  He did complain that the nodule was easily bumped, although it was not significantly painful when it was bumped, though it did get bumped more frequently because it was prominent.  The Veteran also stated that he felt the fracture was causing stress on other joints of his hand, and that he occasionally had pain in the other joints.  It was noted that he stated that the disability did not have an effect on his occupation or job, that he stated that he was not using any assistive devices, and that there had been no flares or incapacitating events.

On examination there was a prominent nodule/callus over the proximal end of the second metacarpal of the Veteran's right hand, which is his dominant hand.  There was no tenderness associated with this nodule.  There was no heat, erythema, or effusion associated with this nodule.   There were no other joints of the hand that appeared to be deformed.  The impression was either that this was a dorsal angulation of the metacarpal or still residual significant callus.  His grasp was 5/5 on the right hand.  There was pincer activity between the thumb and the tips of the other fingers, which was also 5/5.  The fingertips easily approximated0 the palmar crease.  The thumb also easily approximated the base of the fifth digit.  The tip of the second digit was shorter and with the hands side by side it was prominent although it was not easily seen without the hands being compared directly.  The tip of the right second digit to the tip of the third digit measured 23 mm and from the tip of the second to the tip of the third on the left measured 15mm, so there was an 8mm discrepancy between the length of the right and left index finger.

The examiner's assessment was residuals, old fracture, second metacarpal, with minimal if any disability.

An August 2006 X-ray of the right hand showed a deformity from an old healed fracture of the index finger metacarpal, which had healed with a 100 percent dorsal and 50 percent ulnar displacement and volar angulation of the distal fracture fragment.  No significant degenerative changes were noted.

At a VA examination in March 2010 the claims file was noted to have been available and reviewed.  The right hand was noted to have no tenderness to palpation.  There was no swelling.  Capillary circulation to the fingers was normal.  There was a moderate nontender bony prominence about the dorsal aspect of the mid second metacarpal.   The Veteran was able to touch the tip of the thumb to the tip of the other four digits.  He was able to flex the lateral four digits to touch the proximal palmar crease.

At the March 2010 VA examination , an X-ray report of the right hand from August 2006 was noted to show a healed fracture of the second metacarpal with dorsal and ulnar displacement and volar angulation with a distal fracture fragment.

The diagnosis for the right hand was old healed fracture of the shaft of the second metacarpal, with no weakness, fatigability, incoordination or lack of endurance.

The Veteran is able to touch the tip of the thumb to the tip of the second finger (index finger) and all other fingers.  He is able to flex the digit to touch the proximal palmar crease.  Thus, there is no limitation of motion of the index finger so as to result in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  On examination limitation of motion or functional ability was not affected by weakness, fatigability, incoordination or lack of endurance.  The August 2006 VA examiner opined after examination of the right hand that there was little, if any, disability.  There is no evidence to show that the criteria for the next higher rating of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229, are met or approximated based on limitation of flexion.  

The Board notes, however, that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  

In this instance, there is an actual deformity and malalignment of the right index finger as a residual of the fracture, including a prominence that tends to get bumped and a shortening of the index finger.  The Veteran described occasional pain of his right hand associated with this deformity.  Given the intent of the rating schedule, as set forth at 38 C.F.R. § 4.59, the Board will rate the actual deformity and malunion as analogous to limitation of flexion to 31 degrees, as the use of the extended finger is impacted by the shortening of the finger and the awkwardness of the prominence of the deformity.  Accordingly, extending the benefit of the doubt to the Veteran, a rating of 10 percent, but no more, for deformity of the finger, functionally analogous to limitation of extension of 30 degrees, is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  This is the highest schedular rating under Diagnostic Code 5229.

The Board has considered whether a higher rating may be available under alternative diagnostic codes for limitation of motion of the index finger.  As there is deformity of the index finger, the Board has considered whether it may be ratable as analogous to favorable or unfavorable ankylosis of the index finger; however, the maximum rating would be 10 percent, as already assigned by the Board under a more appropriate rating code.  Further, as noted above, the Veteran is able to flex the index finger to the palmar crease and to meet the tip of the thumb.  Thus the finger is not in any sense ankylosed and the disability is not analogous to ankylosis, so that a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5225, for ankylosis of the index finger, would not be appropriate.  

There are no other disabilities of the fingers or hand that are analogous to or descriptive of the Veteran's service-connected residuals of a fracture to the second metacarpal.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected residuals of a fracture of the second metacarpal of the right hand.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, VA examination results show that there is little, if any, disability, aside from a shortening of the finger and a deformity that tends to get bumped and may be occasionally painful.  There is no tenderness to palpation, no swelling, no impairment of circulation, and flexion sufficient to touch the palmar crease.  There is no weakness, fatigability, incoordation, or lack of endurance.  With these factors in mind, the Board finds no exceptional or unusual factors, outside of the schedular rating criteria, to warrant referral for extraschedular consideration.

As the preponderance of the evidence is against a rating in excess of 10 percent for residuals of a fracture of the second metacarpal of the right hand, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right femur with right patellar chondromalacia is denied.

Entitlement to an increased rating of 10 percent, but no more, for residuals of a fracture of the second metacarpal of the right hand is granted.



REMAND

From a review of the service treatment records it is evident that records of inpatient treatment after an automobile accident on May 11, 1973, in Okinawa, Japan, have not been sought or obtained by the RO.  The records would include hospitalization in Japan beginning in May 1973 and then hospitalization at the Naval Hospital in Philadelphia, Pennsylvania, beginning in August 1973.  The records may contain information as to the nature and extent of the injuries sustained in the accident, including whether a back injury was sustained in the automobile accident.  Accordingly, VA's duty to assist includes seeking to obtain these service department records.  See 38 U.S.C.A. § 5103A(c)(1).

When VA seeks to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A report of medical examination in March 2010 is not adequate with respect to the opinion provided.  The opinion provided consists only of, "Lower back condition not caused by or related to fracture femur. No evidence of any kind in records. Same for MVA 1973." This on its face is a vague and inadequately explained opinion. The Board must seek corrective action.  See 38 C.F.R. § 4.2 (examination reports-corrective action).  The Board will request that after any new service treatment records and post-service records of treatment are sought and obtained, a VA addendum opinion be provided that reflects consideration of all relevant evidence of record and a fully reasoned explanation for all opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

Also, the RO/AMC should seek to obtain any additional relevant records of treatment for the Veteran's low back disability.  This should include any relevant records of treatment from July 1999 forward.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for low back disability or sciatica during the period from January 1975 to the present, but which may not have been received by the RO.  

The records sought must include any relevant identified and potentially available records from 1999 forward.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the Veteran's records of in-service inpatient hospitalization after a motor vehicle accident on May 11, 1973, in Okinawa, Japan, when his jeep was hit by a truck.  

Service treatment records reflect that he was originally hospitalized in Japan in May 1973 and was transferred to the Naval Hospital in Philadelphia, Pennsylvania, in August 1973.

Whenever the Secretary attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility to obtain an addendum opinion from an appropriate clinician as to whether the Veteran has low back disability that began during service, is related to any incident of service, or is related to any service-connected disability.

* The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

* The examiner should review the medical evidence of record, including the service treatment records, a report of a VA examination in May 1983, and the March 2010 VA examination results.

* If the examiner finds that further examination, tests or studies of the Veteran, in addition to that which was obtained in March 2010, are required in order to provide the requested opinions, such examinations should be scheduled if possible. 

* The examiner should provide a diagnosis for all low back disability and any related neurological disability, including sciatica, if present, supported by examination of the Veteran and the evidence of record.

* The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current low back disability began during active service or is related to any incident of service, to include the motor vehicle accident that occurred in May 1973.

* The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran experienced arthritis of the low back within one year after discharge from active service.

* The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's low back disability has been caused or aggravated (chronically worsened) by his service-connected residuals of a fracture of the right femur with right patella chondromalacia.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


